Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
Claims 1, 2, 4-7, 9, 13-20, 29, and 37-39 are pending. Claims 6, 7, 9, 13-19, and 37-39 are currently under consideration. Claims 1, 2, 4, 5, 20, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.   

Claim Rejections under 35 USC § 112 (a)
(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 6, 7, 9, 13-19, and 37-39 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 


Claims 6, 7, 9, 13-19, and 37-39 are drawn to a nucleic acid library comprising a plurality of nucleic acids, wherein each nucleic acid comprises: a) a nucleic acid sequence comprising a length of about 80 to about 230 base pairs that encodes for a CDR-H3 loop encoding a sequence of any one of SEQ ID NOs: 2420 to 2436; and b) a nucleic acid sequence encoding a variable domain of light chain (VL) comprising a sequence having at least about 90% sequence identity to any one of SEQ ID NOs: 94, 96, 98, 283, 301, 321, 416, 432, 459, 460, 616, 618, 647, 652, 660, 666, 677, 745, 755, 1627, 1883, and 2043, wherein each of the nucleic acids encodes for a sequence that when translated encodes for an immunoglobulin scaffold that comprises a GPCR binding domain, and wherein the GPCR binding domain is a ligand for a GPCR. The claims are broad because they encompass a genus of immunoglobulin scaffolds that comprise a ligand for a GPCR. There is no structural limitation for the ligands or the GPCRs that the ligand bind. 
 about 2,017 antibodies (Example 8). The heavy chains identified included IGHV1-69, IGHV3-30, IGHV4-49, and IGHV3-21, and the light chains identified included IGLV3-21, IGKV3-11, IGKV2-28, IGKV1-5, IGLV1-51, IGLV1-44, and IGKVI13 (page 72, paragraph [00191]). The specification discloses generation of GPCR antibody libraries (Example 9), which include 10 variant sequences for variable domain of heavy chain, IGHV1-18, IGHV1-69, IGHV1-8, IGHV3-21, IGHV3-23, IGHV3-30/33rn, IGHV328, IGHV3-74, IGHV4-39, and IGHV4-59/61 and 9 variant sequences for variable domain of light chain, IGKV1-39, IGKV1-9, IGKV2-28, IGKV3-11, IGKV3-15, IGKV3-20, IGKV4-1, IGLV1-51, and IGLV2-14. In the example of design of immunoglobulin library (Example 11), the VL domains of IGKV1-39, IGKV3-15, IGLV1-51, and IGLV2-14 were designed (paragraph [00209]; Tables 12 and 13). The specification further discloses 16 sequences of GLP1 embedded in CDR-H3 (Table 15 on page 120). An antibody with the GLP1 embedded in CDR-H3 region binds to a GPCR, GLP1R (page 120, paragraph [00214]).  

It is known in the art that CDR-H3 loop in the Complementarity Determining Region of antibodies plays a key role in their ability to bind the diverse space of potential antigens (Regep et al., Proteins  85(7): 1311–1318, 2017; Fernández-Quintero et al., Front. Immunol., 9:1-11, 2019). In the instant case, the CDR-H3 loop comprises a particular variant of GLP1 terminal peptide that binds a particular GPCR, GLP1R.Thus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the instantly claimed nucleic acid library. 

Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

(ii). Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i). Claim 6 recites “a nucleic acid sequence comprising a length of about 80 to about 230 base pairs that encodes for a CDR-H3 loop encoding a sequence of any one of SEQ ID NOs: 2420 to 2436”. The language is ambiguous and renders the claim indefinite. The following amendment is suggested to overcome the rejection:  “a nucleic acid sequence 

(ii). Claim 6 recites a limitation, “b) a nucleic acid sequence encoding a variable domain of light chain (VL) comprising a sequence having at least about 90% sequence identity to any one…”. It is unclear whether “comprising a sequence having at least about 90% sequence identity to any one…” modifies “a nucleic acid sequence” or “a variable domain of light chain (VL)”.

Claim Rejections under 35 USC § 112 (d) 
(i). The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(ii). Claims 7, 19, and 37 are rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

(i). Claim 7 recites a limitation, “wherein a length of the CDR-H3 loop is about 20 to about 80 amino acids”. However, the sequences of SEQ ID NOS: 2420 to 2436 recited in claim 6 comprise 43 to 52 amino acid residues.

(ii). Claim 19 recites “wherein the GPCR binding domains comprise peptidomimetic or small molecule mimetic”, whereas claim 37 recites “wherein the ligand for a GPCR is a 

Conclusion
No claims are allowed.


Advisory Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.